Adams, J.
(Memorandum of Opinion.)
In Mr. Good’s case it was claimed by the defense that most of the contested expenditures were made by the regular executive committee, but the court held there was nothing to prevent men from being at the same time members of the committee and. agents of Mr. Good. Court, *809from the testimony in the case, held ex-Mayor Bill Burnett and J. S. Elliott the agents of Mr. Good, and decided that Mr. Good was as responsible for many of their expenditures and benefited as much from them as if he had made them himself. The court found that while making the rounds of saloons, dance, halls and other places, Mr. Good had expended through them a sum amounting to $283.50, which was not given in his certificate of expenses, filed under the requirements of the Garfield law, and .held the certificate wilfully false, in that these illegal expenses had not been stated in it. The court decided also, that Mr. Good had made ante-election promises of office to P. A. Hartman, J. Bolán and the Trades and Labor Assembly, these promises alone, rendering his election void. The case was brought against Mr. Good at the instance of E. E. Calhoon, president of the Trades and Labor Assembly, on account of Mr. Good’s failure to appoint a man from the assembly on the board of public affairs, as he is said to have promised to do.